1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT RILEY,                                    )   Case No.: 1:19-cv-01424-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER FOR PLAINTIFF TO SHOW CAUSE
13          v.                                            WHY ACTION SHOULD NOT BE DISMISSED
                                                      )   FOR FAILURE TO COMPLY WITH A COURT
14                                                    )   ORDER
     GODWIN UGWUEZE, et.al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Robert Riley is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On January 27, 2020, the Court screened Plaintiff’s first amended complaint and found that
21   Plaintiff failed to state a cognizable claim for relief. (ECF No. 16.) The Court’s screening order
22   provided Plaintiff with the legal standards that applied to his claims and granted Plaintiff leave to file a
23   first amended complaint within thirty days after service of the order. (Id.)
24          However, Plaintiff has not filed a second amended complaint and the time in which to do so
25   has passed.
26          Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of
27   service of this order, Plaintiff shall show cause in writing why the instant action should not be
28   dismissed for Plaintiff’s failure to comply with the Court’s January 27, 2020 screening order, failure to
                                                          1
1    prosecute, and failure to state a claim for relief. Plaintiff can comply with this order to show cause by

2    filing a second amended complaint in compliance with the Court’s January 27, 2020 screening order.

3    Plaintiff is warned that failure to comply with this order will result in a recommendation to a district

4    judge that the instant action be dismissed for failure to prosecute, failure to obey a court order, and

5    failure to state a cognizable claim for relief.

6
7    IT IS SO ORDERED.

8    Dated:     March 9, 2020
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
